ICJ_101_LandMaritimeBoundary-Interpretation_CMR_NGA_1999-03-25_JUD_01_PO_02_FR.txt. 49

OPINION DISSIDENTE DE M. KOROMA
[Traduction]

Demande jugée irrecevable pour des raisons semblant relever de la casuistique
— Interpréter l'arrêt sans Vinterpréter — Conclusions du Nigéria — Conclu-
sions du Cameroun — Existence du différend — Reconnaissance de la compé-
tence de la Cour — Dispositions pertinentes du Statut et du Règlement de la
Cour — Nécessité d'honorer ses obligations et de respecter le Règlement de
la Cour lorsque l'on soumet une affaire à celle-ci — L'absence de clarification
risque de prolonger et de perturber l'instance — Non-contestation de l'autorité
de la chose jugée — « Interprétation» qui ne clarifie pas ni ne précise la portée
et le sens de l'arrêt — Demande d'interprétation satisfaisant aux critères appli-
cables — La Cour aurait dû faire droit à la demande.

1. J’estime que les motifs, tels qu’énoncés dans l’arrêt, pour lesquels la
demande a été jugée irrecevable relèvent dans une certaine mesure de la
casuistique et je regrette de ne pouvoir souscrire à l'arrêt.

2. On peut considérer qu’en déclarant la demande irrecevable après
avoir dit au paragraphe 15 de son arrêt qu’elle n’avait pas distingué, dans
son arrêt du 11 juin 1998, entre «incidents» et «faits», la Cour a donné
une «interprétation» indirecte mais à mon avis insatisfaisante, qui
n’éclaircit pas le sens et la portée de l’arrêt. Il est regrettable qu’en adop-
tant cette position la Cour semble essayer de faire droit à la demande
tout en la rejetant.

3. En présentant sa demande en interprétation de l’arrêt de la Cour du
11 juin 1998, le Nigéria attendait de la Cour qu’elle précise si le Came-
roun était en droit, après le dépôt de sa requête additionnelle, de faire
état à plusieurs reprises devant la Cour de nouveaux «incidents», après
avoir prétendu que la responsabilité internationale du Nigéria était
engagée «en raison de certains incidents qui se seraient produits en divers
lieux de Bakassi et du lac Tchad et le long de la frontière entre ces deux
régions». Le Nigéria soutenait également que le Cameroun avait fait des
allégations concernant plusieurs «incidents» de ce genre dans sa requête
du 29 mars 1994, dans sa requête additionnelle du 6 juin 1994, dans ses
observations du 28 avril 1996, et au cours des audiences tenues du 2 au
11 mars 1998. Il faisait aussi valoir que le Cameroun avait dit qu’il serait
en mesure de fournir des renseignements relatifs à d’autres «incidents»
sans préciser à quel moment. Le Nigéria a enfin avancé que la Cour
n'avait pas précisé «quels [étaient] ceux de ces incidents allégués qui
[devaient] encore être pris en considération lors de l’examen de l'affaire
au fond». C’est pourquoi le Nigéria considérait que l'arrêt n’était «pas
clair sur le point de savoir si le Cameroun était en droit, à diverses dates
après le dépôt de sa requête modifiée, de soumettre à la Cour de nou-
veaux incidents».

22
DEMANDE EN INTERPRÉTATION (OP. DISS. KOROMA) 50

4. Le Nigéria a fait valoir que l'on ne saurait considérer comme
entrant dans le différend porté devant la Cour par les requêtes de mars et
de juin 1994 des incidents qui se seraient produits après juin 1994 et que
le Cameroun était seulement en droit, en l’espèce, de communiquer des
«faits supplémentaires pour décrire plus en détail des incidents déjà men-
tionnés de façon succincte» et non de présenter «un exposé concernant
des incidents entièrement nouveaux et distincts qui donnent lieu à de
nouvelles demandes portant sur des questions de responsabilité». Le
Nigéria a également soutenu que l'arrêt du 11 juin 1998 devait par consé-
quent être interprété comme signifiant

«en ce qui concerne la responsabilité internationale du Nigéria ...
[que] le différend soumis à la Cour n’inclut pas d’autres incidents
allégués que ceux {tout au plus) qui sont indiqués dans la requête …
et dans la requête additionnelle ... présentées par le Cameroun».

5. Dans ses observations écrites, le Cameroun a notamment avancé
qu’il était en droit d’invoquer tous les faits, quelle que soit leur date, qui
contribuent à établir la violation continue de ses obligations internatio-
nales par le Nigéria, et il a prié la Cour de déclarer irrecevable la
demande en interprétation. Il existe donc bien un différend sur la portée
et le sens de l’arrêt et il revenait à la Cour de déclarer que le Cameroun
n’était autorisé à invoquer que des incidents antérieurs à 1994 à l’appui
de sa requête de 1994 sauf, bien entendu, si la Cour estimait que la portée
et le sens de son arrêt n'étaient pas ainsi limités.

6. Dans son arrêt, la Cour s’est reconnue compétente, conformément à
Particle 60 de son Statut complété par le paragraphe 1 de l’article 98 de
son Règlement, pour connaître de la demande en interprétation de l’arrêt.
Elle s’est ensuite demandée si la demande était recevable, soulignant
qu’en la matière l’une des conditions de la recevabilité était que le but
véritable de la demande soit d'obtenir une interprétation — un éclaircis-
sement sur le sens et la portée de l'arrêt. Après avoir examiné les conclu-
sions des parties, la Cour a conclu qu’elle n’avait pas distingué entre
«incidents» et «faits», que les «incidents supplémentaires» ! constituaient
des ««faits supplémentaires»! , et que leur introduction dans une instance
devant elle était régie par les mêmes dispositions.

7. Amon avis, des «incidents» à venir ne sauraient fonder une requête
dont la Cour est déjà saisie, puisque cela signifierait qu’il n’y avait pas de
différend lorsque la requête a été déposée, ce qui serait en soi incompa-
tible avec les obligations statutaires et les dispositions du Règlement de la
Cour relatives à une procédure régulière ; la Cour aurait dû le dire. Autre-
ment dit, une requête introductive d'instance devant la Cour ne saurait se
fonder sur des «incidents» postérieurs à son dépôt, car cela risquerait de
créer une confusion et d’obscurcir le point de savoir quel «incident» est,
ou quels «incidents» sont, à l’origine de cette procédure.

! Les italiques sont de moi.

23
DEMANDE EN INTERPRÉTATION (OP. DISS. KOROMA) 51

8. Ainsi, dans la mesure où l’arrêt de la Cour du 11 juin 1998 était
susceptible d’une interprétation erronée ou pouvait préter 4 confusion en
ce qui concerne sa portée et son sens, il était a la fois nécessaire et oppor-
tun que la Cour le clarifie ou l’interprète de manière à éliminer toute pos-
sibilité d'interprétation erronée ou de confusion. A cet égard, lorsqu'une
partie prie la Cour d’expliciter son arrêt en précisant quel incident — ou
quels incidents — forment d’après elle la base d’une requête et d’indiquer
la date butoir, une telle demande me semble remplir les critères appli-
cables pour obtenir une interprétation au sens de l’article 60 du Statut et
du paragraphe | de l’article 98 du Règlement de la Cour. En conséquence,
si, en disant dans son arrêt qu’elle n’avait pas distingué entre «incidents»
et «faits», la Cour semble dans une certaine mesure donner une inter-
prétation, elle n’en laisse pas moins subsister la possibilité d’une interpré-
tation erronée ou d’une confusion, ce qui, à défaut d’éclaircissements,
pourrait même être contraire aux dispositions pertinentes du Statut et du
Règlement de la Cour.

9. L'article 40 du Statut et l’article 38 du Règlement de la Cour sont
applicables en la matière. Le paragraphe 1 de l’article 40 du Statut est
ainsi libellé:

«Les affaires sont portées devant la Cour, selon le cas, soit par
notification du compromis, soit par une requête, adressées au Gref-
fier; dans les deux cas, l’objet du différend et les parties doivent être
indiqués. »

L'article 38 du Règlement dispose quant à lui:

«1. Lorsqu'une instance est introduite devant la Cour par une
requête adressée conformément à l’article 40, paragraphe 1, du Sta-
tut, la requête indique la partie requérante, l'Etat contre lequel la
demande est formée et l’objet du différend.

2. La requête indique autant que possible les moyens de droit
sur lesquels le demandeur prétend fonder la compétence de la Cour;
elle indique en outre la nature précise de la demande et contient un
exposé succinct des faits et moyens sur lesquels cette demande
repose. »

10. En conséquence, conformément à ces dispositions, pour qu’une
partie puisse saisir la Cour d’une requête concernant un différend, ce
différend, de même que les faits et les motifs qui en constituent la base,
doivent déjà exister et être indiqués.

11. Au paragraphe 16 de son arrêt, la Cour a également déclaré que:

«Les deux autres conclusions, à savoir que:

«b) la latitude dont dispose le Cameroun pour présenter des élé-
ments de fait et de droit supplémentaires ne concerne (tout
au plus) que les éléments indiqués dans la requête du 29 mars
1994 et dans la requête additionnelle du 6 juin 1994 présen-
teés par le Cameroun»,

24
DEMANDE EN INTERPRÉTATION (OP. DISS. KOROMA) 52

et que:

«c) la question de savoir si les faits allégués par le Cameroun
sont établis ou non ne concerne (tout au plus) que ceux qui
sont indiqués dans la requête du 29 mars 1994 et dans la requête
additionnelle du 6 juin 1994 présenteés par le Cameroun»,

tendent à soustraire à l’examen de la Cour des éléments de fait et de
droit dont la présentation a déjà été autorisée par l’arrêt du 11 juin
1998.»

et qu’elle n’était donc pas en mesure de faire droit à ces conclusions. Avec
tout le respect dû, cette affirmation est sujette à caution, en particulier en
tant que motif de rejet de la demande. Signifie-t-elle que, étant donné que
la Cour a «autorisé» le Cameroun à présenter des éléments de fait et de
droit, une telle «autorisation» ne saurait être contestée et, dans le cas où
elle le serait, la Cour serait tenue de ne pas donner suite à cette contesta-
tion parce qu'elle a autorisé la présentation de ces éléments? En outre,
présenter des éléments de fait et de droit à l’appui d’une thèse n'est-elle
pas une prérogative des parties plutôt qu’une démarche soumise à auto-
risation de la Cour? A la lumière de ces considérations, l'affirmation, telle
qu'elle est formulée, semble pouvoir être contestée tant d’un point de vue
procédural que sur le plan juridique.

12. La raison d’être de l’article 60 du Statut est de préserver l’intégrité
et le caractère définitif des arrêts de la Cour, c’est-à-dire l’autorité de la
chose jugée, une autorité que la demande en interprétation ne remet pas
en cause. Mais cette disposition, complétée par le paragraphe | de l’ar-
ticle 98 du Règlement de la Cour, envisage et permet également que la
Cour interprète ou clarifie ses arrêts pour en préciser la portée et le sens?.
Lorsque la précision ou la clarté font défaut, les parties sont en droit de
demander à la Cour d’y remédier.

13. En l’espèce, l'absence de clarification quant au sens et à la portée
de l'arrêt pourrait prolonger et perturber inutilement la procédure, ce qui
aurait pu être évité si la Cour avait interprété son arrêt.

14. À mes yeux, les motifs à la base de la demande, et donc les raisons
de demander des éclaircissements, sont à la fois solides et légitimes et
satisfont aux critères énoncés dans les dispositions pertinentes du Statut
et du Règlement de la Cour. La demande ne crée pas un nouveau diffé-
rend et elle découle de la procédure antérieure. Le demandeur a établi
que ses intérêts, tant sur le plan du droit que des faits, méritaient d’être
juridiquement protégés en ce sens qu’en tant que partie au différend il a
un intérêt de nature juridique à veiller à ce que la partie adverse s’acquitte
des obligations qui sont les siennes aux termes du Statut du Règlement de
la Cour, et à faire en sorte d’être en mesure de répondre au mémoire en

2 Interprétation des arrêts n°" 7 et 8 (usine de Chorzéw), arrêt n° 11, 1927, CPJ.L
série À n° 13, p. 10.

25
DEMANDE EN INTERPRÉTATION (OP. DISS. KOROMA) 53

tant que de besoin. L'intérêt du défendeur dans le différend porté devant
la Cour serait notamment de connaître les «incidents» spécifiques en ce
qu'ils se distinguent des «faits» invoqués à l’appui de la requête, inci-
dents sur lesquels il devra répondre dans son contre-mémoire.

15. Après réflexion, je considère que l’«interprétation » de l’arrêt qui a
été donnée n’a pas apporté les éclaircissements et les précisions sollicités
dans la demande. La Cour aurait dû faire droit à celle-ci et la déclarer
recevable, puisqu'elle remplit tous les critères énoncés dans les disposi-
tions pertinentes du Statut et du Règlement, de même que dans sa juris-
prudence.

{ Signé) Abdul G. Koroma.

26
